DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2, 7, 11, 12, and 14 are objected to because of the following informalities:
Regarding claim 2, on line 1, it appears that the word “a” is missing before the word “longer”.
Regarding claim 7, on line 4, it appears that the term “moving timer windows” should instead be “moving time window”.
Regarding claim 11, on line 1, it appears that the word “is” before the word “identified” should instead be “are”.
Regarding claim 12, on line 2, it appears that the word “a” is missing before the word “serving”.
Regarding claim 14, on line 6, it appears that the word “configure” should instead be “configured”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “MediaTek Inc., "Relaxed Monitoring for Mobile NB-IOT UEs"”, R2-1801947, 3GPP TSG-RAN WG2 Meeting #101 (hereinafter “MediaTek”) in view of Baek et al. (U.S. 2018/0249388) (hereinafter “Baek”), both cited in Applicant’s submitted IDS.
Regarding claim 1, MediaTek teaches where a user equipment enters a relaxed monitoring mode (relaxed measurement) if the RSRP drop measurement in comparison to a reference level is within a pre-configured threshold, and also where a UE that moves to a worse coverage area would not enter the relaxed monitoring mode (normal measurement) as spoken of on page 1, sections 1 and 2.
MediaTek does not explicitly teach “identifying a transmission failure; and performing either a normal measurement or a relaxed measurement based on the transmission failure”.
However, Baek teaches a system and method for wireless communication where a transmitter of a UE determines (identifies) whether a transmission/reception failure occurs during data transmission/reception with a receiver, where an RSRP measurement is utilized to detect the data transmission/reception failure as shown in Figure 7 and spoken of on page 4, paragraph [0069].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to perform either a normal or a relaxed measurement as taught in MediaTek in response to identifying a transmission failure as taught in Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek.
Regarding claim 3, MediaTek further teaches where the UE may choose not to perform intra-frequency or inter-frequency measurements when the relaxed monitoring criteria (relaxed measurement) is fulfilled as spoken of on page 1, section 1.
Regarding claim 4, while MediaTek teaches where a user equipment enters a relaxed monitoring mode (relaxed measurement) if the RSRP drop measurement in comparison to a reference level is within a pre-configured threshold, and also where a UE that moves to a worse coverage area would not enter the relaxed monitoring mode (normal measurement) as spoken of on page 1, sections 1 and 2, MediaTek does not explicitly teach “wherein the normal measurement is performed based on the transmission failure being identified”.
However, Baek teaches a system and method for wireless communication where a transmitter of a UE determines (identifies) whether a transmission/reception failure occurs during data transmission/reception with a receiver, where an RSRP measurement is utilized to detect the data transmission/reception failure as shown in Figure 7 and spoken of on page 4, paragraph [0069].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to perform either a normal or a relaxed measurement as taught in MediaTek in response to identifying a transmission failure as taught in Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek.
Regarding claim 5, MediaTek further teaches where a user equipment enters a relaxed monitoring mode (relaxed measurement) if the RSRP drop measurement in comparison to a reference level is within a pre-configured threshold, where the relaxed monitoring criterion is fulfilled when:  SrxlevRef (serving cell reference reception level) – Srxlev (current serving cell reception level) < SSearchDeltaP (threshold) as spoken of on page 1, section 1. 
Regarding claim 6, MediaTek does not explicitly teach “wherein the transmission failure is a failure related to a data transmission”.
However, Baek teaches a system and method for wireless communication where a transmitter of a UE determines (identifies) whether a transmission/reception failure occurs during data transmission/reception with a receiver, where an RSRP measurement is utilized to detect the data transmission/reception failure as shown in Figure 7 and spoken of on page 4, paragraph [0069].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to perform either a normal or a relaxed measurement as taught in MediaTek in response to identifying a transmission failure as taught in Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek. 
Regarding claim 7, MediaTek does not explicitly teach “wherein the failure related to the data transmission is identified based on a specific number of consecutive negative acknowledgements (NACKs) to the data transmission and/or a specific number of NACKs to the data transmission for a moving timer windows”.
However, Baek teaches a system and method for wireless communication where a transmitter of a UE determines (identifies) whether a transmission/reception failure occurs during data transmission/reception with a receiver, where an RSRP measurement is utilized to detect the data transmission/reception failure as shown in Figure 7 and spoken of on page 4, paragraph [0069]; and further teaches where a NACK may also be used to detect a data transmission/reception failure, where if a number of NACKs occur consecutively a predetermined number of times, the transmitter determines whether a transmission point change condition is satisfied as spoken of on page 4, paragraph [0069].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to perform either a normal or a relaxed measurement as taught in MediaTek in response to identifying a transmission failure (via RSRP, NACK, etc.) as taught in Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek.
Regarding claim 12, MediaTek further teaches where the UE enters relaxed monitoring mode and triggers neighboring cell monitoring as spoken of on page 3, section 2.2.2.
Regarding claim 13, MediaTek further teaches where the UE may perform cell reselection while inside a vehicle transport (autonomous vehicle) or an industrial building (network) as spoken of on page 2, section 2.1.
Regarding claim 14, MediaTek teaches where a user equipment enters a relaxed monitoring mode (relaxed measurement) if the RSRP drop measurement in comparison to a reference level is within a pre-configured threshold, and also where a UE that moves to a worse coverage area would not enter the relaxed monitoring mode (normal measurement) as spoken of on page 1, sections 1 and 2.
MediaTek does not explicitly teach “identify a transmission failure; and perform either a normal measurement or a relaxed measurement based on the transmission failure”, as well as “a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver”.
However, Baek teaches a system and method for wireless communication where a transmitter of a UE determines (identifies) whether a transmission/reception failure occurs during data transmission/reception with a receiver, where an RSRP measurement is utilized to detect the data transmission/reception failure as shown in Figure 7 and spoken of on page 4, paragraph [0069].
Baek further teaches where the UE includes a transceiver 2801 coupled to a controller 2802 (processor), and further includes a storage unit (memory) for storing data, information, and parameters generated in the transceiver 2801 as shown in Figure 28 and spoken of on page 13, paragraph [0162].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to perform either a normal or a relaxed measurement as taught in MediaTek in response to identifying a transmission failure as taught in Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Baek and NPL document “Huawei et al., "Relaxed monitoring"”, R2-1708316, 3GPP TSG-RAN WG2 Meeting #99 (hereinafter “Huawei”).
Regarding claim 2, while MediaTek teaches where a user equipment enters a relaxed monitoring mode (relaxed measurement) if the RSRP drop measurement in comparison to a reference level is within a pre-configured threshold, and also where a UE that moves to a worse coverage area would not enter the relaxed monitoring mode (normal measurement) as spoken of on page 1, sections 1 and 2, MediaTek does not explicitly teach “wherein the relaxed measurement has longer measurement interval compared to the normal measurement”.
However, Huawei teaches a method of relaxed monitoring in an NB-IoT environment where relaxed monitoring is performed by having a longer measurement period (interval) as spoken of on page 2, section 2.2.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of a longer measurement period as taught in Huawei to the relaxed monitoring method of MediaTek in view of Baek in order to improve the efficiency of the communication system by adjusting the amount of measurement performed to avoid unnecessary power consumption as spoken of on page 3, section 2.2.3 of MediaTek.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Baek and Yi et al. (WO 2018/084565) (hereinafter “Yi”) cited in Applicant’s submitted IDS.
Regarding claim 8, while Baek further teaches utilizing RRC connection configuration for data transmission as spoken of on page 3, paragraph [0055],             MediaTek in view of Baek does not explicitly teach “wherein the data transmission is performed via a configured grant in an idle state and/or an inactive state”.
However, Yi teaches a method and user equipment for transmitting uplink signals utilizing RRC signaling, where UL data may be transmitted with an identity of the UE using an UL grant when the UE is not in RRC_CONNECTED state as spoken of on page 3, paragraph [19].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the grant-based data transmission taught in Yi to the data transmission of MediaTek in view of Baek in order to improve the resource allocation of the communication system by utilizing grants to regulate data transmissions as spoken of on page 21, paragraph [121] of Yi.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek in view of Baek and Uemura (U.S. 2010/0290407) cited in Applicant’s submitted IDS.
Regarding claims 9-11, while Baek further teaches where the UE performs a random access process with a target eNB as spoken of on page 3, paragraph [0055], MediaTek in view of Baek does not explicitly teach “wherein the transmission failure is a failure related to a random access channel (RACH) transmission” or “wherein the failure related to the random access transmission is identified based on a specific number of consecutive RACH transmission failures” or “wherein the RACH transmission failures is identified based on expiry of a RACH related timer and/or a maximum number of RACH retransmissions”. 
However, Uemura teaches a wireless communication method using a random access procedure, where a mobile station checks whether or not the number of retransmissions (number of RACH retransmissions) beforehand defined expires, and if the number of retransmissions expires, the mobile station judges the result as a transmission failure as shown in Figure 17 and spoken of on page 1, paragraph [0008].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the failure detection of RACH transmissions as taught in Uemura to the failure detection and relaxed measurement of MediaTek in view of Baek in order to improve the reliability of the communication system by providing for RACH signaling failure detection by UEs attempting to establish connections with a base station as spoken of on page 1, paragraph [0008] of Uemura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467